Cartwright, J., Cookr, C. J., and Dunn, J., dissenting : The learned counsel for the appellant has not made any claim, in his argument or otherwise, that the places described as Fourteenth street in the original declaration and Fourteenth place in the amended declaration were, in fact, one and the same place, and that therefore the amendment made to designate a different place was unnecessary. The following are the only points made in brief or argument as reasons for reversing the judgment of the Appellate Court: “The case of Gillmore v. City of Chicago, 224 Ill. 490, so far as it touches upon the question at bar, is obiter dictum.” “The locus in quo is mere matter of description in personal and transitory actions and is never matter of substance.” It is therefore apparent that the theory adopted by the majority of this court was never presented or made known to the trial court or Appellate Court. But aside from the fact that the opinion adopted is based on a view of the law upon which the opinion of the Appellate Court was not asked and which was not considered by that court, we regard the conclusion of the majority as wrong. A “place” is any space separated and distinguished from all other space. It is a generic term and may be applied to a certain kind of street, but in our judgment that fact does not authorize a conclusion that the street described in the original declaration as “a certain street known as Fourteenth street” is the same as a street described in the amended declaration as “a certain street known as Fourteenth place,” without any averment of identity. The natural construction of the language is, that a street known as Fourteenth street is not the same as a street known as Fourteenth place. Counsel for appellant has not contended that the two streets are the same, nor that the decision in the case of Gillmore v. City of Chicago, supra, if adhered to, is not conclusive in this case. What he has contended is that what was said in that case was obiter dictum, and also that the decision was wrong and should not be followed. In that case there was an original declaration and additional counts charging the city with a neglect of duty concerning a sidewalk on a certain street. The declaration was amended so as to charge a neglect of duty concerning a sidewalk on a different street, and upon a review of the judgment of the Appellate Court it was held that the cause of action stated in the amended declaration was other and different from that stated in the original declaration and additional counts. The trial court had sustained a demurrer to a plea of the Statute of Limitations, and there having been no replication to the plea there was no issue of fact. The Appellate Court made what was regarded by that court as a finding of facts. The decision of this court was, that the finding was correct as a matter of law but the supposed finding of facts was one which the court had no power to make in a case where there was no issue of fact. The cause was remanded for further consideration of the errors assigned and the entry of a judgment not inconsistent with the opinion of this court on the question of law, which was that the causes of action were different. The question of law was involved in the case and what was said touching upon it was not obiter dictum. The argument that the decision was wrong and should not be followed is on the alleged ground that the court mistook the question of certainty of description in the declara-' tion for the identity of causes of action, and that different descriptions of the place where the injury occurred would amount to nothing more than a variance. Counsel appears to us to understand that the injury set forth in a declaration constitutes the cause of action, and that all those facts which show the existence of a duty and a neglect of that duty are mere matters of description, which may render the statement of the cause of action uncertain but will not determine what is the cause of action. In order to state a cause of action for an injury resulting from negligence it is necessary that a declaration should state, first, facts from which, as a matter of law, a duty to exercise care will arise; second, facts showing a failure to perform such duty; and third, injurious consequences resulting from the failure. It is true, as a matter of law, that a city owes to the general public, consisting of all the citizens of the State, a duty to exercise care to keep its streets in a reasonably safe condition, but no action will lie for a breach of that duty to the general public. The duty becomes a specific duty to any of the public lawfully using a street. Having become a specific duty to an individual, an action will lie for a breach of the duty in failing to exercise reasonable care to keep that street reasonably safe fot the person lawfully using it and in the exercise of ordinary care for his own safety.. To say that a declaration against a city alleging, generally, . an accident to a plaintiff on a street within the city limits would contain all the information essential to be stated in a pleading is clearly incorrect and contrary to all rules of pleading, and if one street is named in a declaration and by amendment another street is substituted' the causes of action are different. This is recognized in the opinion of the majority where it is said that the basis of the decision in the Gillmore case was, that a declaration charging a municipality with the violation of its duty in failing to use reasonable care in respect to a street or sidewalk in a particular designated place is not the same duty required of the municipality with respect to another locality, and that in that case there were two different localities described. In the original declaration in this case the fact was stated that the city had charge and control of a certain street known as Fourteenth street at a designated place, which imposed on the city the duty of exercising reasonable care to keep that street reasonably safe, and the breach alleged was permitting that street at that place to be in an unsafe condition. The amended declaration alleged that the city had charge and control of another street, which would raise a duty to keep that street in a reasonably safe condition, and that averment was not a mere matter of description of the same cause of action stated in the original declaration. Under the law as declared in the Gillmore case the judgment of the Appellate Court ought to be affirmed.